DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4-5,7,15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, “the third zone” lacks proper antecedent basis and is therefore indefinite.  
Claims 7 and 15 are indefinite inasmuch as it recites a method of making step in a product claim.  Therefore, it is not clear which further structure is being claimed.
Lines 1-2 of claim 19, which depend from claim 18, are redundant of lines 1-2 of claim 18, and therefore is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0286898 (Manz).
Manz teaches an upper (3) for an article of footwear, the upper comprising: an first knit layer (e.g. see inner layer 8a as taught in the shoe upper in figure 4a; also, see inner layer 44 as described in paragraphs 0158-0161); a second knit layer (e.g. outer layer 8b or 42); and a third layer [e.g. reinforcing elements, shoe components, melting yarns or polymer coatings (see at least paragraph 0137-0144) can be arranged between layers 8a,8b or melting yarn 43 (see at least paragraphs 0159-0161) can be arranged between layers 44,43], located between the first knit layer and the second knit layer, wherein the third layer includes a material which melts to secure the first and second layer together (at least see paragraph 0109, lines 7; paragraphs 0143,0144,0160,0161 and paragraph 0349 which mentions an additional embodiment shown in figure 16) and areas/zones of the upper with different properties including stretch resistance and breathability/ventilation openings  (e.g. see paragraphs 0080,0091,0093, 0151,0311,0421,0422).  With regard to the upper comprises a support member located between the first knit layer and the third knit, as noted about, in addition to the third layers located between the first and second layer, there is other components and reinforcing elements located between the layers and such layers represent “a support member” as claimed.  Such layers which at least include reinforcing elements would have a zone which would further limit the stretch resistance.  The support member as taught are made out of different materials and therefore naturally has different melting points.
Manz lacks teaching the third layer including a melting point of 150 degrees Celsius or less.
With regard to the melting point of 150 degrees or less, Manz doesn’t specifically state the melting temperature.  However, it would appear to be an obvious design choice to construct the middle securing layer (i.e. third layer) as taught above with a material with a melting point of 150 degrees Celsius or less as claimed inasmuch as a number of different temperatures would appear suitable depending on the type of material used.  Depending on the material used, it would be obvious to raise it to the appropriate melting temperature to bond to the first and second layers.   This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material and or melting point solves any particular problem and/or yields any unexpected results.  
The zones of the upper as taught above having zones of different stretch resistance, and therefore have a plurality of zones with greater or less stretch resistances; as claimed.  
With regard to claim 12, the support member as taught is made out of different materials and therefore naturally has different melting points.
With regard to claim 14, the third layers only extends over parts of the footwear upper and therefore has end which terminate adjacent different zones.  A zone could represent any size portion of the entire footwear upper and therefore has structure as claimed.
With regard to claim 15, as understood, the footwear upper as taught above has all the structure as claimed and therefore is inherently capable of being made by the inverted step as claimed.
With regard to claim 16, see figure 12 which show a thread and loop (not labeled) configured to receive a lace and see figure 22 which also shows a thread 2104 which forms multiple loops (see paragraph 0377) and lace (2102).
Claim 1-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0286898 (Manz) in view of US 2015/0342286 (Huffman).
Manz teaches an upper (3) for an article of footwear, the upper comprising: an first knit layer (e.g. see inner layer 8a as taught in the shoe upper in figure 4a; also, see inner layer 44 as described in paragraphs 0158-0161); a second knit layer (e.g. outer layer 8b or 42); and a third layer [e.g. reinforcing elements, shoe components, melting yarns or polymer coatings (see at least paragraph 0137-0144) can be arranged between layers 8a,8b or melting yarn 43 (see at least paragraphs 0159-0161) can be arranged between layers 44,43], located between the first knit layer and the second knit layer, wherein the third layer includes a material which melts to secure the first and second layer together (at least see paragraph 0109, lines 7; paragraphs 0143,0144,0160,0161 and paragraph 0349 which mentions an additional embodiment shown in figure 16) and areas/zones of the upper with different properties including stretch resistance and breathability/ventilation openings  (e.g. see paragraphs 0080,0091,0093, 0151,0311,0421,0422).
Regarding independent claim 1 and corresponding dependent claims, Manz lacks teaching the third layer including a melting point of 150 degrees Celsius or less; and a zone of the upper which includes all three layers but has a second zone of less of material of the third layer.
Huffman teaches an article of footwear including the knitted upper (102) which may include a plurality of holes in various configurations including the particular number, sizes, shapes and alignment throughout the upper, wherein the holes extend all throughway through or partway through the upper to provide the desired performance characteristics such as breathability, localized stretching, ventilation and aesthetic appeal; at least see paragraph 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear upper as taught by Manz with zones having different configurations, shapes and sizes of apertures (i.e. holes), as taught by Huffman, to provide the desired ventilation and stretching as desired in specific areas of the upper.  It would be an obvious design choice to provide the apertures in any of the three layers to provide the desired characteristics.  The zone with more apertures or larger set of apertures in the third layer would equate to a “zone…wherein less of the material of the third layer, by mass per unit surface area, is located” as claimed.  
With regard to the melting point of 150 degrees or less, Manz doesn’t specifically state the melting temperature.  However, it would appear to be an obvious design choice to construct the middle securing layer (i.e. third layer) as taught above with a material with a melting point of 150 degrees Celsius or less as claimed inasmuch as a number of different temperatures would appear suitable depending on the type of material used.  Depending on the material used, it would be obvious to raise it to the appropriate melting temperature to bond to the first and second layers.   This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material and or melting point solves any particular problem and/or yields any unexpected results.  
The zones of the upper as taught above having zones of different stretch resistance, and therefore have a plurality of zones with greater and less stretch resistances; as claimed.  Furthermore, the zones of the footwear upper as taught above have different shapes and sizes of apertures (i.e. holes) in different zones which inherently will have different stretch resistance.
With regard to the upper comprises a support member located between the first knit layer and the third knit (e.g. claim 2 and the like), as noted about, in addition to the third layers located between the first and second layer, there is other components and reinforcing elements located between the layers and such layers represent “a support member” as claimed.  Such layers which at least include reinforcing elements would have a zone which would further limit the stretch resistance.  The support member as taught are made out of different materials and therefore naturally has different melting points.
With regard to the first knit layer and the second knit layer are unsecured in the third zone (i.e. claim 4 and the like), the third zone as taught above includes all three layer and therefore the first and second knit layers are not directly secured to each other.  Moreover, Manz teaches a tunnel or pocket may be arranged between first and second layers wherein additional components or reinforcement (see paragraphs 0100, 0144, and 0304; these also could represent a third layer) elements pushed into.
With regard to claims 7, the footwear upper as taught above is inherently capable of being made by the inverted step as claimed.
With regard to independent claim 17, Manz teaches an upper for an article of footwear as claimed (see details above) except for the third layer comprising a first porous structure in at least a first zone with a first set of apertures for providing the first zone with a first stretch resistance and a second porous structure in at least a second zone with a second set of apertures for providing the second zone with a second stretch resistance and wherein the first stretch resistance is at least 10% greater than the second stretch resistance.
Huffman teaches an article of footwear including the knitted upper (102) which may include a plurality of holes in various configurations including the particular number, sizes, shapes and alignment throughout the upper, wherein the holes extend all throughway through or partway through the upper to provide the desired performance characteristics such as breathability, localized stretching, ventilation and aesthetic appeal; at least see paragraph 0075.  Therefore, Huffman teaches zones with different set of apertures and therefore different stretch resistance depending on the size and/or number of the set of apertures in each zone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear upper as taught by Manz with zones having different configurations, shapes and sizes of apertures (i.e. holes) including a zone with a first set of apertures and a zone with a second set of different size apertures, as taught by Huffman, to provide the desired ventilation and stretching as desired in specific areas of the upper.  It would be an obvious design choice to provide the apertures in any of the three layers to provide the desired characteristics.  With regard to “at least 10% greater”, in claim 17, it would appear to be an obvious design choice to construct the zones of different stretch resistance in the footwear upper as taught above with different of at least 10% inasmuch as a number of different degrees of stretch resistance are possible and would be desired depending on the individual wearer, the activity for be used for and the type of material.   That is, these parameters are recognized in the art to be a variable that is result effective.  Generally, it is considered to have been obvious to develop workable or even optimum ranges for such variables.  For example, see In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  This view is buttressed by applicant's disclosure which does not reveal that the use of the zones with differences stretch resistance solves any particular problem and/or yields any unexpected results.  
With regard to the melting point of 150 degrees or less (i.e. claim 18), Manz doesn’t specifically state the melting temperature.  However, it would appear to be an obvious design choice to construct the middle securing layer (i.e. third layer) as taught above with a material with a melting point of 150 degrees Celsius or less as claimed inasmuch as a number of different temperatures would appear suitable depending on the type of material used.  Depending on the material used, it would be obvious to raise it to the appropriate melting temperature to bond to the first and second layers.   This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material and or melting point solves any particular problem and/or yields any unexpected results.  
With regard to the upper comprises a support member located between the first knit layer and the third knit, as noted about, in addition to the third layers located between the first and second layer, there is other components and reinforcing elements located between the layers and such layers represent “a support member” as claimed.  Such layers which at least include reinforcing elements would have a zone which would further limit the stretch resistance.  The support member as taught are made out of different materials and therefore naturally has different melting points.
	With regard to claim 20, see at least figure 4 which shows the second layer 8b in the instep area of the footwear and therefore since the third layer combines the first and second layer together, it too would be in the throat area of the upper.  Moreover, at least see paragraph 0140-0147 of Manz which teaches the third layer (i.e. reinforcement element and other shoe components) can be located at a plurality of locations throughout the upper and therefore it would be an obvious design choice to provide it an instep portions of the upper (moreover, eyelets are located between the first and second layer, see paragraph 0141) to provide desired support and locations desired by the wearer.
Response to Arguments
These exact claims where properly rejected in the parent application and applicant didn’t present any arguments.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
This is a continuation of applicant's earlier Application No. 16/164466.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732